Citation Nr: 1742140	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for head injury.

3.  Entitlement to service connection for nervous condition, including as secondary to head injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served in the Connecticut Army National Guard from October 1981 to February 1984 and from April 1986 to April 1987.  He served on Active Duty for Training (ACDUTRA) on from January 7, 1982 to August 7, 1982 and on Inactive Duty for Training (IDT) from May 28, 1983 to June 11, 1983 and from May 24, 1986 to June 7, 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2015, the Board remanded this case for further development and for issuance of a statement of the case on the issue of service connection for migraines.  The RO issued a statement of the case on this claim in July 2017.  The Veteran did not perfect his appeal on that claim and so it is not before the Board.

The Veteran was granted service connection for tinnitus in a July 2017 rating decision.  This represents a full grant of the benefit sought with regard to this claim and it is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have its onset during service and is not etiologically related to service.

2.  The Veteran did not sustain a head injury during service.

3.  The Veteran's nervous condition did not have its onset during service and is not etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not all been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for head injury have not all been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for nervous condition have not all been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Certain chronic diseases, including hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  This presumption only applies to periods of active duty and not to the Veteran's service, which consists only of ACDUTRA and IDT with the Connecticut Army National Guard because, by definition, the presumption of service connection applies where there is no evidence that a condition began in or was aggravated during the relevant period of service.  With regard to a claimant whose claim is based solely on a period of ACDUTRA or IDT, however, there must be some evidence that the condition was incurred or aggravated during the relevant period of service.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

III.  Service Connection - Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The Board notes that there is an important distinction between hearing impairment and a hearing loss disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In April 2012, the Veteran underwent a VA examination in conjunction with this claim.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 20, 20, 20, and 30 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 15, 20, 20, 25, and 35 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 88 percent for the right ear and 72 percent for the left ear.  These findings are insufficient to qualify as a hearing loss disability is defined for VA compensation purposes.

In June 2017, the Veteran underwent another VA examination in conjunction with this claim.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 30, 35, 40, 50, and 60 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 35, 45, 55, and 65 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 94 percent for the right ear and 90 percent for the left ear.  These results show a hearing loss disability is defined for VA compensation purposes.  Thus, the current disability requirement is met.

The Veteran reported in-service noise exposure during artillery training with minimal hearing protection.  The Veteran's DD-214 shows a military occupational specialty (MOS) of cannon crewman.  As such, noise exposure is consistent with the circumstances of his service.

The remaining question is whether this in-service noise exposure is related to his current bilateral hearing loss.  To that end, the June 2017 VA examiner found that the Veteran's current hearing loss it is less likely as not that current hearing loss is due to military noise exposure.  Specifically, this examiner noted that there was no shift in the Veteran's hearing noted in his service treatment records, the configuration of current hearing loss, and that the Veteran had near normal hearing at the time of his April 2012.  The record does not contain a positive medical nexus opinion. 

In this case, the Veteran contends that his current hearing loss was caused by his in-service noise exposure.  Again, his diagnosis of hearing loss was several decades after his separation from service and he was shown to have near normal hearing more than twenty years after his last period of IDT.  This expanse of time prevents a readily lay-observable cause and effect relationship between the Veteran's noise exposure and his hearing loss.  The Veteran is not shown to possess the necessary knowledge, skill, or expertise necessary to account for this passage of time between injury and disability.  As such, the Veteran is not competent to address etiology in the present case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Service Connection - Head Injury

The Veteran is also seeking service connection for residuals of a head injury.  Specifically, he reports passing out during formation and hitting his head.

In this case, VA has not provided the Veteran with a VA examination and/or opinion regarding this matter.  VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  Here, the Board finds that the evidence does not establish that the Veteran sustained a head injury in service or has residuals of such an injury now.  The Veteran's service treatment records are silent with regard to a head injury during his military service.  The Veteran specifically denied a history of head injury in his April 1986 report of medical history at the time of his reenlistment examination for his second period of National Guard service.  There is no evidence of a subsequent head injury during his IDT from May 24, 1986 to June 7, 1986.  

The Board finds this evidence to be more probative than the Veteran's assertion of hitting his head during service.  This is because the service records were created contemporaneous to his service and if he did sustain a head injury it is not likely that there would be no mention of it in any such records.  Thus, there is no evidence establishing an in-service injury to which this condition has been or could be attributed.  Likewise, the Veteran has not submitted evidence of any current symptoms attributable to a head injury.  This is insufficient to warrant the need to provide a medical examination as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). As such, an opinion this matter is not necessary.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for head injury and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Service Connection - Nervous Condition

The Veteran is also seeking service connection for a nervous condition to include as secondary to head injury.  As noted above, the Veteran is not service connected for head injury.  Thus, it cannot form the basis for an award of secondary service connection.  See generally 38 C.F.R. § 3.310.

According to his private treatment records, the Veteran has current psychiatric diagnoses of depression and anxiety disorder.  Thus, the current disability requirement is met.

Again, VA has not provided the Veteran with a VA examination and/or opinion regarding this matter.  As explained above, the record does not establish an in-service head injury.  The Veteran has not identified any other an event, injury, or disease occurred in service to which his current psychiatric conditions could be linked.  As such, an opinion this matter is not necessary.  See McLendon, 20 Vet. App. 79, 81-82.  

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for nervous condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for head injury is denied.

Service connection for nervous condition, including as secondary to head injury is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


